CHAMBERS, District Judge,
dissenting:
The BOP has exceeded its statutory authority by interpreting 18 U.S.C. § 3621(e)(2)(B) in a manner inconsistent with the plain language of the statute and contrary to settled law. The BOP’s misinterpretation of its governing statute, in both its original regulations and the 1997 revisions, reveals a misunderstanding of the proper exercise of the BOP’s discretion. Both the majority and the BOP would expand the parameters of the BOP’s discretion to allow the agency to redefine a statutory term beyond its plain meaning. For these reasons and the reasons stated herein, I respectfully dissent. *
The governing statute, 18 U.S.C. § 3621(e)(2)(B), allows the BOP to grant sentence reductions to inmates “convicted of a nonviolent offense.” As almost every circuit court has recognized, “[t]he operative word of § 3621(e)(2)(B) is ‘convicted.’ ” Downey v. Crabtree, 100 F.3d 662, 668 (9th Cir.1996); see also Roussos v. Menifee, 122 F.3d 159, 163 (3d Cir.1997) (“By ignoring the offense of conviction and looking only to sentencing factors, the BOP has attempted to transmogrify a nonviolent offense into a crime of violence.”) (quotations omitted); Fuller v. Moore, 133 F.3d 914, 1997 WL 791681, at *2 (4th Cir.1997) (“The statute is phrased in terms of a conviction of a nonviolent offense .... In other words, the statute makes clear that it is impermissible to consider facts other than those that form the basis for the elements of the offense for which the prisoner was convicted.”) (quotations omitted); Bush v. Pitzer, 133 F.3d 455, 457 (7th Cir.1997) (“[T]he statute speaks of a nonviolent offense while the Program Statement anchors the definition to deeds that do not constitute the offense.”) (quotations omitted); Martin v. Gerlinski, 133 F.3d 1076, 1080-81 (8th Cir.1998) (“[T]he Program Statement’s allowance of consideration of factors that are not part of the offense of conviction is in conflict with the plain language of the statute.”); Fristoe v. Thompson, 144 F.3d 627, 631 (10th Cir.1998) (“Section 3621(e)(2)(B) refers to prisoners ‘convicted, of a nonviolent offense.’ (emphasis added). The statute does not permit resort to sentencing factors or sentencing enhancements attached to the nonviolent offense.”); Byrd v. Hasty, 142 F.3d 1395, 1398 (11th Cir.1998) (“The statute, 18 U.S.C. § 3621(e)(2)(B), speaks only in terms of conviction.”). By using the phrase “convicted of a nonviolent offense,” Congress expressly incorporated the statutory elements necessary for conviction under the offense charged, and not conduct unnecessary to the conviction, as a condition of eligibility. However, both the former regulation and the revised regulation allow the BOP to exclude categorically inmates based upon sentencing factors, without regard to the underlying conviction.
The majority premises its analysis on the view that the statute does not define the phrase “nonviolent offense”, reducing the issue to whether the BOP regulation and policy statement reasonably interpret these words. This approach first ignores an important part of the phrase in the statutory language, which reads “convicted of a nonviolent offense”. The plain meaning of this phrase is not difficult to discern, and its application requires only a review of the charge of conviction to determine whether actual or implied violence was an element. To the extent that this phrase is ambiguous or the statute is silent as to its meaning, the BOP correctly looked to § 924(c)(3) in its initial regulation. However, with no compelling reason to ignore the judicial interpretations of this language, the Bureau did just *449that through its policy statement. The majority countenances discarding along line of cases from many circuits which construed § 924(c)(3) differently. Noting the “twin goals” of providing the incentive for inmates but protecting the public from potentially violent criminals, the majority glosses over the inconsistency between the regulation and the policy statement and their contradiction with the statute.
The Supreme Court has held that federal courts are bound by the Sentencing Commission’s definition of “crime of violence” in the commentary to U.S.S.G. § 4B1.2, which provides that felon in possession of a firearm convictions are not crimes of violence. Stinson v. United States, 508 U.S. 36, 46-47, 113 S.Ct. 1913, 123 L.Ed.2d 598 (1993). If the federal courts must uniformly apply the Sentencing Commission’s definition of “crime of violence,” it makes little sense to allow the BOP to adopt a contrary definition. This Court has also held that “the offense, felon in possession of a firearm, in the absence of any aggravating circumstances charged in the indictment, does not constitute a per se ‘crime of violence....’” United States v. Johnson, 953 F.2d 110, 115 (4th Cir.1991). The BOP should be bound by these interpretations.
The majority seems to believe that these contradictions can be justified as permissible exercises of the BOP’s discretion. Con-cededly, the statute vests virtually unfettered discretion in the BOP to determine who, among the statutorily eligible inmates, should be granted early release. Under the statute, the BOP also has broad discretion to determine the length of any particular sentence reduction. But the BOP does not have discretion to interpret statutory language in a way that conflicts with the statute’s plain meaning, as well as settled law. As a recent district court opinion explained:
BOP does not ... have the “discretion” to interpret “prisoners convicted of a nonviolent offense” and “crimes of violence” under § 924(c)(3) in whatever way it chooses. These are statutory and regulatory terms whose meaning is quite clear, to the extent BOP has its own definitions of these terms, these interpretations are not permissible exercises of discretion but are instead statutory interpretations by an agency to which this Court owes some deference only if not contrary to the statute’s clear meaning.
La Sorsa v. Spears, 2 F.Supp.2d 550, 560 (S.D.N.Y.1998). See also Orr v. Hawk, 156 F.3d 651, 656 (6th Cir.1998).
Under this view, BOP officials may deny or limit sentence reductions to individual inmates convicted of nonviolent offenses based on such factors as sentence enhancements and firearm possession. But this does not change the fact that such inmates are statutorily eligible for sentence reductions, and are thus statutorily entitled to an individualized determination by the BOP. The Bureau may impose reasonable restrictions or limitations on any sentence reduction based upon the particular prisoner’s propensity to violence, even for those inmates whose eligibility is not at issue. Even so, I do not believe the BOP may categorically exclude such inmates without offending the statute’s plain language and settled law. For these reasons, I would join in the reasoned judgment of seven of our sister circuits, as well as a recent panel of this court, and find that the BOP exceeded its statutory authority in categorically excluding inmates from sentence reductions based upon sentencing factors and firearm possession convictions.